PER CURIAM.
This is an interlocutory appeal from (1) an order denying the defendant-appellants’ motion to (a) dismiss appellee’s amended complaint for failure to state a cause of action, and (b) strike various portions of that complaint and (2) an order denying defendant Orange County's motion for severance.
Appellee’s amended complaint (which sought equitable relief), among other things, alleged that defendant Orlando Utilities Commission is charging all its consumers (including appellee) unreasonable rates. This allegation is sufficient to withstand appellants’ motions to dismiss and to strike. We therefore affirm the first order on authority of the cases set forth at 10 Fla.Jur., Dismissal, etc., § 33, p. 544, note 42.
Appellant Orange County has not demonstrated any abuse of discretion in the court’s ruling on its motion for severance. We therefore affirm the second order. See Compania Dominicana de Aviacion v. Knapp, Fla.App.1971, 251 So.2d 18, 19.
*57AFFIRMED.
WALDEN, C. J., DOWNEY, J., and ANDREWS, JOHN S., Associate Judge, concur.